Citation Nr: 0017449	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-27 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to December 
1970.  

In April 1997 the Board of Veterans' Appeals (Board) 
determined that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for a low back disorder.  

The Board also denied entitlement to service connection for 
PTSD and essential hypertension.  

The Board also determined that the veteran had not submitted 
well grounded claims of entitlement to service connection for 
dysthymia; tinnitus; an eye disorder manifested by defective 
vision; neck, left shoulder, and bladder disorders; disorders 
manifested by loss of bowel control, by shortness of breath, 
swelling of the feet and ankles, pain in the arms, pain and 
numbness in both legs, pain in the hips, and pain in the feet 
and toes; bilateral hearing loss; diabetes mellitus; or 
disorders as secondary to Agent Orange exposure claimed as a 
skin disorder, depression, a sleep disorder, a disorder 
manifested by numbness of the toes, urinary tract infection, 
weight loss, cardiovascular disease, respiratory disorder, 
abdominal disorder manifested by pain, and an eye disorder 
manifested by defective vision.

The Board also remanded to the RO the issues of entitlement 
to an increased evaluation for a lipoma on the right middle 
finger, and a total disability rating for compensation 
purposes on the basis of individual unemployability.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) the April 1997 Board decision 
with respect to the denials of entitlement to service 
connection for hypertension, PTSD, and tinnitus.  On August 
11, 1999, the Court issued a decision affirming the Board's 
denial of entitlement to service connection for hypertension, 
and vacating that portion of the decision wherein the Board 
denied entitlement to service connection for tinnitus and 
PTSD.  

The claims of entitlement to service connection for tinnitus 
and PTSD were remanded to the Board for readjudication 
consistent with the Court's directives.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
tinnitus is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  

2.  The record does not establish that the veteran engaged in 
combat in service.

3.  The medical evidence of record does not establish a 
diagnosis of PTSD which has been linked to active service.


CONCLUSIONS OF LAW

1.  The claim for service connection for tinnitus is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 1991);  
38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records reveals there were no 
complaints of, diagnosis of or treatment for any mental 
disorders during the veteran's period of active duty.  No 
pertinent abnormalities were noted on the report of the 
separation examination conducted in December 1970.  

Review of the service personnel records reveals the only 
award or decoration the veteran received was the National 
Defense Service Medal.  There is no evidence of record 
showing the veteran served in Vietnam.  

In February 1990, JWS, M.D. reported the veteran had been 
intermittently treated for stress disorders.  It was further 
noted the veteran reported a history of stress disorders 
dating back to 1970.  The physician noted the veteran 
symptoms consisted of mood swings, crying spells, sleep 
disturbance, temper tantrums, feelings of worthlessness and 
agitation.  In July 1993, Dr. JWS noted the veteran had 
chronic anxiety.  In August 1998 the doctor noted the veteran 
had significant depression.  

On a letter dated in September 1990, JH, M.Ed., noted the 
veteran was seen the month before, was totally disabled and 
had a problem with flashbacks, beginning while in intensive 
training in service in 1970.  The author noted the veteran 
exhibited symptoms indicative of chronic delayed PTSD.  The 
author later reported the veteran's symptoms "apparently 
began during intensive training for going to Vietnam between 
April and December of 1970."  The opinion was based on the 
veteran's self-reported history.  The diagnostic impression 
was chronic PTSD.  In June 1992, JH provided an essentially 
duplicate letter to the one dated in September 1990 with the 
exception that language was added stating the veteran was 
unable to support his family "due to what is possibly 
military service engendered problems."  

The veteran submitted a stressor statement in December 1992.  
He reported he experienced the fear of death while 
participating in Navy Sea Bee training at Great Lakes, 
Illinois during 1970.  He alleged this resulted in his PTSD.  

The report of a January 1993 VA PTSD examination has been 
associated with the claims files.  The veteran reported while 
training during active duty he was very worried about having 
to go to Vietnam and was also concerned about his mother's 
health.  He was given a discharge for hardship reasons.  He 
reported he had problems adapting to military life.  He had 
never been hospitalized for a mental illness.  The impression 
from the examination was dysthymia.  

The examiner noted he could not find enough indicators to 
diagnose PTSD and there was no way it could be related to 
military service.  

A VA mental disorders examination was conducted in August 
1993.  The veteran reported he was released from active duty 
as he was an only son and his mother was sick.  The 
impression was mild anxiety.  

A VA general medical examination was conducted in August 
1993.  The veteran reported he was informed he had chronic 
PTSD.  The veteran also reported occasional tinnitus.  No 
pertinent diagnoses were included.  

Records from Social Security Administration have been 
associated with the claims files.  The records evidence the 
veteran was found to be disabled as of April 1985.  The 
primary diagnosis was psychophysiologic disorder.  
Psychological testing was conducted in December 1985.  The 
testing revealed no significant thought disorder or affective 
disorder.  It was noted that secondary gain motivation should 
be ruled out.  The impression from the psychological testing 
was passive-aggressive personality disorder and borderline 
intelligence.  

On a treatment record dated in January 1989 it was noted the 
veteran complained of flashbacks of Vietnam and that he also 
had some shrapnel injuries from Vietnam.  The pertinent 
impression was that the veteran might have some significant 
underlying depression.  A psychiatric examination was 
conducted in January 1989.  It was the examiner's opinion 
that the veteran's behavior and answers to questions 
presented were "self serving."  The impression from the 
examination was factious disorder and somatoform pain 
disorder.  

A January 1989 Affidavit of Disability is of record.  The 
veteran attested to his having been involved in an explosion 
at his place of business in 1982.  He further alleged that as 
a result of that explosion he experienced, in pertinent part, 
flashbacks of service and a ringing in his ears.  



A VA mental disorders examination was conducted in December 
1993.  The veteran reported he was on active duty for a 
little over seven months.  He reported he had a lot of stress 
and trouble coping with being in the service.  He informed 
the examiner he was fearful of going to Vietnam and fearful 
of dying.  The impression was dysthymia.  The examiner noted 
he found no evidence of PTSD.  

A VA audiological examination was conducted in December 1993.  
The veteran reported that his tinnitus began in 1970 while 
operating heavy equipment.  He indicated the tinnitus was 
bilateral and present all the time.  The severity was 
reported as significant and that it would sometimes drive the 
veteran up the wall.  

On a lay statement dated in December 1993, JFB, noted the 
veteran had been informed by JH., M.Ed., that he had PTSD.  

Numerous records from WBR., M.D., have been associated with 
the claims files.  In May 1994, Dr. WBR noted the veteran was 
being evaluated for chronic dysthymic disorder.  In July 
1997, the doctor reported he was treating the veteran for 
chronic clinical depression which was related to the 
veteran's back problems, nerve damage and diabetes.  In 
December 1997 the doctor noted he was treating the veteran 
for PTSD and depression.  The doctor reported he was strongly 
encouraging the veteran to get the condition evaluated by VA 
"to see if service connection is present."  

In March 1998, Dr. WRB noted the veteran was seeking 
treatment for chronic debilitating clinical depression which 
was related to the veteran's back problems, nerve damage, 
diabetes and lipoma of the right middle finger.  In January 
1999 the doctor noted the veteran was originally treated for 
what was thought to be chronic dysthymia.  It was his opinion 
that he had major depressive disorder with psychotic features 
secondary to PTSD "(combat syndrome)."  In September 1998, 
Dr. WBR again noted the veteran was receiving treatment for 
clinical depression and PTSD "(combat related)."  The 
doctor opined the veteran's disorders were military related.  

A September 1998 clinical record from MBJ., M.D., has been 
associated with the claims files.  The doctor noted under 
past medical history the veteran informed him he had PTSD 
which began in 1970 as a result of military service.  The 
veteran showed Dr. MBJ documentation showing he had PTSD.  It 
was also noted the veteran had tinnitus.  The pertinent 
assessments were severe agitated depression and PTSD.  

A September 1998 emergency department clinical record 
included the notation the veteran had PTSD under the heading 
of past medical history.  

VA outpatient treatment records have been associated with the 
claims files.  A clinical record dated in February 1999 
included the notation that the veteran never served in 
Vietnam but in training he became convinced he would die.  
The assessments at that time were anxiety disorder not 
otherwise specified; rule out psychosis not otherwise 
specified; rule out panic disorder.  An assessment of 
delusional disorder and panic disorder was made in March 
1999.  

Criteria

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  If a claim is not well grounded 
there is no duty to assist the veteran with the development 
of that claim, and it must be denied.  Morton v. West, 12 
Vet. App. 477 (1999).

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and, (3) medical 
evidence of a link between current symptomatology and the 
specified claimed in-service stressor.

Analysis

Service connection for tinnitus

The Board finds the claim of entitlement to service 
connection of tinnitus is not well-grounded.  There is 
competent evidence of record demonstrating the veteran 
currently experiences tinnitus.  There is no competent 
evidence of record, however, which links the veteran's 
tinnitus to any incident of active duty.  There were no 
complaints of, diagnosis of or treatment for tinnitus while 
the veteran was on active duty.  

No health care professional who noted the veteran's 
complaints of tinnitus have attributed the inception of the 
disorder to active duty.  The Board notes the veteran's own 
statement dated in January 1989, which was made under oath, 
wherein he reported that an occupational explosion in 1982 
produced a ringing in the ears.  This statement tends to show 
the veteran's tinnitus began more than ten years after his 
discharge from active duty.  

The Court has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the "continuity of symptomatology" provision 
of 38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.  The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.   

The veteran has alleged he had tinnitus since active duty.  
The Board finds the veteran is competent to report that he 
experienced ringing in his ears since active duty.  The Board 
further finds, however, that the veteran is a lay person.  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's opinion that he has tinnitus as a result of his 
experiences during active duty is without any probative 
weight.  No competent evidence of record demonstrates a link 
between the veteran's alleged continuity of symptomatology 
and the current diagnosis of tinnitus.  The Board further 
finds the veteran's allegations of continuous symptomatology 
since active duty is in direct contrast to his statement made 
under oath in January 1989 wherein he reported that ringing 
in his ears had begun in 1982.  

The veteran's claim that he has tinnitus as a result of 
active duty is predicated upon his own unsubstantiated 
opinion.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Grivois, the veteran's lay opinion 
is an insufficient basis upon which to find this claim well 
grounded.  Espiritu, King.  Accordingly, as a well grounded 
claim must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for 
tinnitus must be denied as not well grounded.

The Board finds that the RO advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) ((West 1991) 1991); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 
1464 (Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim for 
service connection for tinnitus, the doctrine of reasonable 
doubt has no application.


Service connection for PTSD

Initially, the Board finds the claim of entitlement to 
service connection for PTSD is well grounded.  Associated 
with the claims files is an opinion from JH., M.Ed., who 
diagnosed PTSD and noted that the symptoms apparently began 
during training for Vietnam.  
The veteran himself reported that his PTSD related stressor 
was the fear of death if he were sent to Vietnam.  The Board 
notes the credibility of the veteran's stressor is presumed 
true for the purpose of determining whether a well grounded 
claim had been submitted.  In view of these findings, the 
Board has concluded that the veteran's claim is not 
implausible; therefore, the Board must determine if VA has a 
further obligation to assist him, more than it already has, 
in the development of the claim.  The veteran identified 
Social Security disability records in support of his claim, 
which consistent with the duty to assist were obtained and 
associated with the claims file in February 1999.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  The Board thus finds that all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained to the extent possible, and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.  

The Board finds the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.  As 
noted above, JH opined the veteran's PTSD symptoms had 
apparently began during active duty training.  Additionally, 
Dr. WBR provided several different opinions to the effect 
that the veteran had PTSD which was "combat related."  
Finally, Dr. MBJ also diagnosed PTSD.  The doctor noted the 
veteran informed him his PTSD had begun in 1970.  

In contrast to this evidence are the findings of the VA 
examinations conducted in January 1993, August 1993, and 
December 1993, all of which affirmatively found the veteran 
did not have PTSD.  The Board places greater probative weight 
on the findings of the VA examinations as they were conducted 
in order to determine the correct diagnosis of the veteran's 
mental disorder as opposed to rendering treatment.  

The Board places reduced probative value on the diagnosis of 
PTSD by Dr. MBJ.  The doctor did not examine the veteran with 
a view toward treating his PTSD.  In fact, PTSD was only 
noted in the past medical history portion of the doctor's 
report.  No mental examination was evidenced on the clinical 
record which included the diagnosis of PTSD.  

The Board finds significantly reduced probative weight should 
be attributed to the findings of Dr. WBR as his opinions in 
both September 1998 and January 1999 include references to 
combat.  There is no evidence of record demonstrating the 
veteran participated in combat.  In fact, there is no 
evidence of record showing the veteran had duty anywhere near 
a combat zone.  His service personnel records do not indicate 
he had service in Vietnam and he did not receive any awards 
or decorations indicative of participation in combat or duty 
in Vietnam.  

The Board can only conclude the veteran informed Dr. WBR that 
he did participate in some form of combat which was relied 
upon by the doctor in forming his opinion regarding the 
veteran's PTSD.  The Board notes the veteran has a past 
history of incorrect reporting of military duties as at least 
one other clinical record dated in January 1989 included the 
notation that the veteran reported he had served in Vietnam 
and was even wounded by shrapnel while in Vietnam.  

Dr. JWS noted the veteran was treated for stress disorders 
but did not diagnose PTSD.  He diagnosed the disorder in July 
1993 as chronic anxiety and in August 1998 he diagnosed the 
disorder as significant depression.  This evidence does not 
support the veteran's claim.  

Finally, the Board has placed reduced probative value on the 
opinions of JH.  The Board notes JH used the term 
"apparantly" with respect to etiology of PTSD.  In June 
1992 JH noted the veteran had problems with what was 
"possibly" a military service engendered problem.  The 
Court has held that medical opinions expressed in speculative 
terms cannot establish a plausible claim; service connection 
may not be based on resort to speculation or remote 
possibility. See 38 C.F.R. § 3.102 (1998); see also Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. Appellant. 
124, 127 (1998).  In contrast to JH's opinion are the 
findings from the VA mental examinations which affirmatively 
found the veteran did not have PTSD.  

Based on the above, the Board finds the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for tinnitus, the appeal is 
denied.  

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

